Citation Nr: 0212896	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-03  623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lower back disability 
claimed as secondary to service-connected Haglund's deformity 
of the right and left heels.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from July 1987 to November 
1987, and from October 1992 to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied serviced connection 
for a lower back disability claimed as secondary to service-
connected Haglund's deformity of the right and left heels.  

An additional issue of entitlement to restoration of service 
connection for degenerative joint disease of the right and 
left heels is the subject of the REMAND portion of this 
decision, pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDING OF FACT

The veteran does not have a low back disability that was 
caused or aggravated by his service, or by a service-
connected disability.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active military service or a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the October 1999 rating decision, and the 
statement of the case (SOC), that the criteria for service 
connection for a lower back disability had not been met, to 
include as secondary to a service-connected condition.  See 
also, supplemental statement of the case (SSOC) dated in May 
2002.  That is the key issue in this case, and the SOC and 
SSOC informed the appellant of the evidence needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Based on the foregoing, the Board concludes that the 
appellant has been informed of the information and evidence 
needed to substantiate his claim and that VA has complied 
with its notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, in April 2001, 
the RO informed the veteran of the provisions of the VCAA, 
and that VA would assist him in obtaining relevant evidence 
from other Federal Agencies, as well as from private sources 
and lay or other evidence identified by the veteran.  The RO 
requested that he identify all relevant treatment for the 
claimed condition.  However, there is no record of a reply 
that is responsive to this request.  The veteran was also 
informed of the law as it pertains to VA's duties to assist 
in obtaining evidence in the May 2002 SSOC.  The Board 
therefore finds that VA has complied with its duty to notify 
the appellant of his duties to obtain evidence.  See 
Quartuccio v. Prinicipi, No. 01- 997 (U. S. Vet. App. June 
19, 2002).  Furthermore, the RO has obtained VA and non-VA 
outpatient treatment reports.  The veteran has been afforded 
examinations covering the claimed disability, and two 
etiological opinions have been obtained.  The veteran has not 
asserted that any relevant evidence has not been associated 
with the claims file.  Based on the foregoing, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  See 38 C.F.R. § 3.159(d); Wensch v. Principi, 15 
Vet. App. 362 (2001).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

II.  Service Connection

The veteran asserts that he has a lower back disability 
secondary to his service-connected Haglund's deformity of the 
right and left heels.  Specifically, he maintains that his 
heel condition has caused him to walk with an altered gait, 
which in turn has resulted in a lower back disability.  The 
Board notes that in May 1996, the RO granted service 
connection for Haglund's deformity of the right and left 
heels, and that a separate 20 percent disability rating is 
currently in effect for each foot.  

The Board notes that the veteran's service medical records do 
not show complaints, treatment or a diagnosis involving the 
low back.  The veteran's separation examination report from 
his second period of service, dated in June 1992, shows that 
his spine was clinically evaluated as normal.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected d isability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

The medical evidence in this case consists of VA outpatient 
treatment and examination reports, and private medical 
reports, collectively dated between 1996 and 2002.  

The Board finds that service connection for a low back 
disability is not warranted.  The Board initially notes that 
there is substantial evidence indicating that the veteran 
does not have a low back disability.  Specifically, an April 
1996 VA X-ray of the lumbosacral spine noted only a small 
osteophyte in L4.  However, VA X-rays of the lumbosacral 
spine taken in January 2000 were unremarkable, as were those 
taken by a private health care provider in March 2002.  
Furthermore, as discussed below, on examination in March 
2002, the private physician determined that there were no 
objective findings on physical exam or on plain radiographs 
which show any degenerative changes or mechanical changes of 
the lumbosacral spine secondary to his service-connected foot 
pain syndrome, and that the veteran's back examination was 
"completely normal."   

Even assuming that the veteran has a low back disorder, the 
Board finds that the preponderance of the evidence is against 
a finding that there is a nexus between any current low back 
disability and the veteran's service.  The veteran's service 
records do not show complaints, treatment or a diagnosis 
involving the low back.  The first evidence of a low back 
disability is dated in January 2000.  This report comes 
approximately six years after separation from service.  This 
lengthy period without treatment weighs heavily against the 
claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board therefore finds that a low back 
disability is not shown during service.  See 38 C.F.R. 
§ 3.303.   

However, the veteran's primary argument is that he has a low 
back disability that was caused or aggravated by his service-
connected Haglund's deformity of the right and left heels.  
See 38 C.F.R. § 3.310.

The Board has determined that the secondary service 
connection claim must be denied.  The only competent opinions 
on this issue are contained in a January 2000 VA foot 
examination report, which shows that the veteran reported 
injuring his back while lifting a garbage can about two 
months previously.  The examiner noted the veteran's reported 
recent trauma to his low back, and stated that his low back 
symptoms had changed "tremendously" in the two months since 
his back injury, and that his symptoms prior to his back 
injury did not seem significant enough to be caused by his 
service-connected foot ailments.  The examiner concluded that 
the veteran's foot condition was not severe enough to cause 
his back symptoms.  In addition, in March 2002, at VA's 
request, the veteran was afforded an examination from Dr. 
Stephen R. Hribar, M.D.  The examination report, also dated 
in March 2002, shows that Dr. Hribar stated that the veteran 
demonstrated no objective findings on physical exam or on 
plain radiographs which show any degenerative changes or 
mechanical changes secondary to his service-connected foot 
pain syndrome.  His back examination was "completely 
normal."  Dr. Hribar further stated, "In addition, he does 
not demonstrate any compensatory changes that have developed 
in his feet which would have occurred prior to any onset of 
changes at a higher level such as the lumbosacral spine."  
In summary, both a VA and a non-VA physician have determined 
that the veteran does not have a low back disability as a 
result of his service-connected foot condition.  There is no 
countervailing evidence of record.  The Board therefore finds 
that the preponderance of the evidence is against the claim, 
and that service connection for a lower back disability is 
not warranted.   

The Board has considered the veteran's oral and written 
testimony submitted in support of his argument that he has a 
lower back disability that should be service connected.  His 
statements are not competent evidence of a nexus between the 
claimed condition and his service, or a service-connected 
condition.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
must be denied.  

In reaching this decision, the Board has considered the 
veteran's claim that the March 2002 examiner was biased 
against him, and that he should be afforded another 
examination.  However, a review of the examination report 
shows that the veteran's medical history was taken and set 
forth over about five pages.  His feet and back were 
examined.  The examiner concluded that the veteran did not 
have a back disorder related to his service-connected foot 
condition, and the Board notes that there is no medical 
evidence in the claims file which contradicts this opinion, 
or which otherwise links a low back condition to the 
veteran's service.  Accordingly, the Board finds that there 
is no basis to find that the veteran's March 2002 examination 
was inadequate, or that a remand for a new examination is 
required.

The Board considered the benefit-of-the-doubt rule; however, 
as the preponderance of the evidence is against the 
appellant's claim, such rule is not for application in this 
case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a lower back disability is denied.  


REMAND

By rating action in November 1999, the RO severed service 
connection for degenerative joint disease of the right and 
left heels.  On a Form 9, substantive appeal, received in 
December 1999, the veteran expressed his disagreement with 
this decision.  However, the RO has not issued a statement of 
the case as to the issue of entitlement to restoration of 
service connection for degenerative joint disease of the 
right and left heels.  Under these circumstances, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Therefore, this case is REMANDED for the following action:

The RO should issue the veteran and his 
representative a statement of the case 
with regard to the issue of entitlement 
to restoration of service connection for 
degenerative joint disease of the right 
and left heels.  The veteran should be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal on 
that issue.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

